El Juez Asociado Señor Córdova Davila,
emitió la opinión del tribunal.
' Presentada al Registrador de la Propiedad de San Juan una escritura de cancelación de hipoteca, el registrador de-negó la cancelación por aparecer dicha hipoteca gravada con dos embargos, uno a favor de Francisco Mattei y otro a favor de The National City Bank of New York, no apareciendo que dichas personas hubiesen sido notificadas de tal cancela-ción o que hubiesen consentido a la misma. El registrador tomó en su lugar anotación preventiva por 120 días a favor de la deudora Manuela León.
La parte interesada en la cancelación fué notificada de la nota denegatoria y habiendo manifestado que no deseaba re-coger el documento, sino que fuese remitido a este tribunal, el registrador, vista la sección 2a. de la Ley de 1ro. de marzo de 1902 sobre recursos contra las resoluciones de los regis-tradores de la propiedad, remitió el referido documento a este tribunal para ser sometido a nuestra consideración.
La nota del registrador debe ser confirmada. Según apa-rece del registro, el crédito hipotecario ha sido objeto de dos embarg’os y no parece justo que se haga efectivo el crédito embargado y se cancele la hipoteca, sin notificar a las partes a cuyo favor se han practicado los embargos referidos. Si las partes que intervinieron en la contratación del préstamo hipotecario pudieran ponerse de acuerdo y cancelar una hi-*56poteca embargada por mi tercero a espaldas del mismo, que-darían los derechos adquiridos por éste a merced de lo que pudieran convenir acreedor y deudor hipotecario sin conoci-miento de la parte interesada. Es claro que el crédito em-bargado no puede ser pagado y cancelado sin intervención alguna de la persona favorecida por el embargo.

Por estas razones entendemos que la nota del Registrador debe ser confirmada.